IN THE UNITED STATES DISTRICT COURT
FOR ‘THE WESTERN DISTRICT OF NORTIT CAROLINA
CHARLOTTE DIVISION

DOCKET NO.: 3:20cr155-K DB

UNITED STATES OF AMERICA
CONSENT ORDER AND
JUDGMENT OF FORFEITURE
PENDING RULE 32.2(c)(2)

¥.

Nee Ne Ne ee

ISHMEEL QYSHAWN CHAPMAN

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus belween
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or hada possessory interest or other
legal interesl in the property, IT IS HEREBY ORDERED THAT:

l. The following property is forfeited 10 the United States pursuant to 18 U.S.C. § 924
and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific assets is subject to any
and all third party petitions under 2] U.S.C. § 853(n), pending final adjudication herein:

One SCCY, Model CPX-2, 9num pistol, serial number 497096, and ammunition, seized on or
about March 23, 2020 during the investigation.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s}.

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written nolice
of forfeiture.

4, Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlicr,
petition the court for a hearing to adjudicate the validity of the alleged interest,

5. Pursuant to Ked. R. Crim. P. 32.2(b)(3}, upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identily, locate, or dispose of
the property, including deposiions, interrogatories, and request for production of documents, and
to Issue subpoenas pursuant to Fed. R. Civ. P. 45.

Case 3:20-cr-00155-KDB-DCK Document 34 Filed 12/08/20 Page 1 of 2
6, As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. [f no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim, P. 32.2(¢}(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or properly used in any manner lo facililate the commission of such offense(s) and ar
therefore subject to forfeiture pursuant to 18 U.S.C, § 924 and/or 28 U.S.C. § 2461(c), The
Defendant hereby waives the requirements of Fed. R. Crim, P. 32.2 and 43(a) regarding notice of
the forfeiture in the charging instrument, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment against Defendant, Ifthe Defendant bas previously
submitted a claim in response to an administrative forfeiture proceeding regarding any of this
property, Defendant hereby withdraws that claim. If Defendant has not previously submitted such
achim, Defendant hereby waives all right to do so. As to any firearms listed above and/or in the
charging instrument, Defendant consents to destruction by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion deem to legally sufficient, and
waives any and all right to further notice of such process or such destruction,

R, ANDREW MURRAY
UNITED STATES ATTORNEY

. , ; | “ ; .
(Oren ermeedtragmew)

 

 

CHRISTOPHER 8. HESS ISHMEEL QYSHAWN CHAPMAN
Assistant United States Attorney Defendant

PETER ADOLF, ESQ. ~~
Attorney for Defendant

+h
Signed this the B day of December, 2020.

 

THE LOE AVID C. KEESLER /

UNITED STATES MAGISTRATE JUDGE

Case 3:20-cr-00155-KDB-DCK Document 34 Filed 12/08/20 Page 2 of 2
